Exhibit 5.2 Callister Nebeker & McCullough A PROFESSIONAL CORPORATION ATTORNEYS AT LAW ZIONS BANK BUILDING SUITE 900 10 EAST SOUTH TEMPLE SALT LAKE CITY, UTAH84133 TELEPHONE 801-530-7300 FAX 801-364-9127 April 28, VIA HAND DELIVERY Zions Bancorporation One South Main Salt Lake City, Utah 84111 Ladies and Gentlemen: We have acted as Utah counsel to Zions Bancorporation, a Utah corporation (the “Company”), in providing this opinion with respect to the registration under the Securities Act of 1933 (the “Act”) of 180,000 units of the Company’s Employee Stock Option Appreciation Rights Securities, Series 2008 (the “ESOARS™”) and 540,000 shares of the Company’s common stock, no par value (the “Common Shares”) as described in the Prospectus Supplement dated April 28, 2008 to the base Prospectus dated March 31, 2006 included in the Company’s registration statement on Form S-3 (Registration Number 333-132868) (such Prospectus Supplement and base Prospectus, together, the “Prospectus”).This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act. In connection with our representation of the Company in this matter, we have examined the originals, or copies identified to our satisfaction, of such minutes, agreements, corporate records and filings and other documents, including the resolutions of the Company’s Board of Directors authorizing the filing of the Prospectus and the issuance of the ESOARS™ and the Common Shares (the “Resolutions”) necessary to or appropriate for our opinion contained in this letter (collectively, the “Transaction Documents”).In our examination of the Transaction Documents, we have assumed the genuineness of all signatures that exist on those documents and have assumed the authenticity and regularity of each of the Transaction Documents submitted to us.We have also relied as to certain matters of fact upon representations made to us by public officials, officers and agents of the Company, and other sources we believe to be responsible. For purposes of this opinion, we have assumed the following, that (i)the ESOARS™ will be issued and sold in compliance with applicable federal and state laws and in the manner stated in the Prospectus; (ii)the ESOARS™ will be sold and delivered at such price(s) determined by, and in accordance with the terms of, the auction as set forth in the Prospectus; and (iii)the Common Shares will be issued and delivered in compliance with applicable federal and state laws and in the manner stated in the Prospectus. Based upon and subject to and in reliance on the foregoing, it is our opinion that: 1.The Company is a duly organized and existing corporation under the laws of the State of Utah. 2.When the ESOARS™ have been duly issued and sold, against payment therefor, as contemplated in the
